      Case 2:17-cv-10721-JTM-JVM Document 178-1 Filed 12/30/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                      Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                         Section H
                                                   Judge Jane Triche Milazzo
        Plaintiffs,
                                                   Division 1
 v.
                                                   Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


                                          ORDER

       Considering the Unopposed Motion to Dismiss Constitutional Damages Claims Against

Supervisory Defendants Based on Qualified Immunity filed by Leon Cannizzaro (in his individual

capacity), Graymond Martin, and David Pipes;

       IT IS HEREBY ORDERED that the motion is GRANTED.
    Case 2:17-cv-10721-JTM-JVM Document 178-1 Filed 12/30/19 Page 2 of 2



       IT IS FURTHER ORDERED that the Plaintiffs’ claims seeking damages against Leon

Cannizzaro (in his individual capacity), Graymond Martin, and David Pipes under Count VI

(failure to supervise, train, or discipline) and Count VII (failure to intervene) of the Second

Amended Complaint (Doc. No. 52) are barred by qualified immunity and are hereby DISMISSED.

       IT IS FURTHER ORDERED that the Plaintiffs’ Motion to File a Third Amended

Complaint (Doc. No. 156) is DENIED AS MOOT.

       New Orleans, Louisiana, this ______ day of December, 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                              2
